Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 38, 42, 43, 49, 54, and 55, drawn to a non-elected invention, have been cancelled without prejudice to filing a divisional application. 

Response to Amendment
The Amendment filed 02/09/2022 has been entered. With regard to the examiner’s amendment, claims 1-2, 4, 12, 15, 17-18, 21-22, 24, 30-34, 63, and 67 remain pending in the application.  Applicant’s arguments (see Remarks filed 02/09/2022) and amendments to the Claims and Specification have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/09/2021.   
	
Reasons for Allowance
Claims 1-2, 4, 12, 15, 17-18, 21-22, 24, 30-34, 63, and 67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Steinmetzer (US 20110014606 A1) fails to teach wherein the sink and the flow channel downstream from the upstream valve section constitute a closed volume when said upstream valve section is closed off by said piston (as elaborated by Applicant on pages 16-18 of Remarks filed 02/09/2022). As emphasized by the Applicant (see page 18 of Remarks), the sink 415 is not part of the closed volume when the actuator 443 is closed (shown in Fig. 17b of Steinmetzer) and it is not possible to form a closed volume and the sink.
	None of the prior art teaches or suggest, alone or in combination, all of the limitations of claim 1. Thus, claim 1 is deemed allowed. Claims 2, 4, 12, 15, 17-18, 21-22, 24, and 30-34 are allowed based on their dependency on claim 1.
	Claims 63 and 67 are deemed allowed for the reasons discussed in the Non-Final Rejection filed 11/09/2021 (see pages 20-22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                        


/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797